This case presents an appeal from an order of the district court refusing a temporary writ of injunction restraining the appellees from collecting a money judgment by writ of execution. After hearing the petition and the evidence, the court refused the injunction prayed for. We have not been favored by brief or oral argument. After a careful examination of the entire record, we have concluded that the court was not in error in refusing to grant the relief prayed for. It would serve no purpose to here state the issues presented.
The case is affirmed.
 *Page 147